t c memo united_states tax_court utam ltd ddm management inc tax_matters_partner commissioner of internal revenue respondent petitioner v docket no filed date james f martens michael b seay and kelli h todd for petitioner edsel ford holman jr for respondent memorandum opinion kroupa judge this partnership-level matter is before the court on petitioner’s motion for summary_judgment as supplemented and respondent’s cross-motion for partial summary_judgment respectively filed under rule respondent issued utam ltd partnership a notice of final_partnership_administrative_adjustment fpaa for on date which is beyond the general 3-year periods for assessment under sections a and a we must decide whether a basis overstatement constitutes a substantial omission from gross_income that can trigger an extended 6-year assessment_period under section c or sec_6501 we hold that the extended assessment_period does not apply to an overstatement of basis in this case and follow 128_tc_207 affd 568_f3d_767 9th cir accordingly we shall grant petitioner’s motion for summary_judgment and deny respondent’s cross-motion for partial summary_judgment background the following facts have been assumed solely for purposes of resolving the pending motions david morgan created several entities for both tax and non-tax related purposes mr morgan’s first business_enterprise was success life a life_insurance agency based in austin texas as success life expanded into real_estate and other ventures mr morgan merged success life 1all section references are to the internal_revenue_code code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 2respondent does not argue that the regulations under sec_301_6501_e_-1t temp proced admin regs fed reg date apply into uta management inc uta management an s_corporation he solely owned mr morgan decided because of the texas franchise tax on s_corporations to transfer the business of uta management to a limited_partnership mr morgan created utam ltd a limited_partnership consisting of two partners uta management and ddm management inc ddmm an s_corporation owned by mr morgan and his family shortly after the partnership’s formation an unrelated insurance_company offered to purchase all outstanding partnership interests before the sale occurred uta management artificially inflated its basis in the partnership from dollar_figure to dollar_figure through a series of transactions constituting what is now known as a son of boss tax_shelter these transactions reduce or eliminate capital_gains by creating artificial losses through the transfer of assets laden with significant liabilities to a partnership here uta management increased its basis by contributing dollar_figure in cash along with short_sale positions of dollar_figure million in u s treasury notes to the partnership uta management included the cash contributions in computing its new partnership basis but excluded the short_sale position because the liability could not be determined at the time of transfer uta management and ddmm sold their partnership interests for dollar_figure and dollar_figure respectively ddmm reported a dollar_figure gain from the sale on its federal tax_return for uta management elected to treat the sale of its partnership_interest as a deemed sale of partnership assets under sec_338 and reported a dollar_figure loss as previously stated respondent issued the fpaa beyond the general 3-year assessment periods respondent determined that utam was a sham and found uta management’s basis overstatement presented issues that must be addressed at the partnership level respondent therefore reversed all of utam’s income items expense items and capital_transactions and adjusted uta management’s outside partnership basis to zero petitioner challenges the timeliness of the fpaa arguing that the general 3-year assessment periods had already expired when respondent issued the fpaa petitioner argues that a basis overstatement cannot trigger an extended 6-year period of assessment under either section c or sec_6501 citing bakersfield energy partners lp v commissioner supra respondent asserts that we decided bakersfield incorrectly and urges us to overrule it we decline to do so appeal of this case lies with the court_of_appeals for the d c circuit and no case in the d c circuit contradicts our prior holdings on the contested issue 3this is calculated by subtracting uta management’s claimed basis dollar_figure from the amount it received for its interest in the partnership dollar_figure discussion this is yet one more son of boss case before the court on the parties’ cross-motions for full or partial summary_judgment on the issue whether the fpaa was timely if issued after the general 3-year periods expired both parties agree that the facts are not in dispute we must apply the law to the facts we begin with the general rules for the limitations_period the code does not provide a limitations_period within which the commissioner must issue an fpaa see 579_f3d_391 5th cir affg tcmemo_2007_289 114_tc_533 partnership_item adjustments will be time barred at the partner level however if the commissioner does not issue the fpaa within an applicable_period for assessing tax attributable to partnership items curr-spec partners lp v commissioner supra pincite rhone- poulnec surfactants specialities lp v commissioner supra pincite the commissioner must generally assess a tax or issue a notice_of_deficiency within a 3-year period after a taxpayer files his or her return sec_6501 sec_6503 the code provides a specific rule governing the adjustment of partnership items sec a d the general 3-year assessment 4partnership items include any item_of_income gain loss deduction or credit that subtit a requires the partnership to take into account for the taxable_year to the extent that continued periods extend to six years if the taxpayer or partnership omits an amount properly includable in gross_income that exceed sec_25 percent of the amount of gross_income stated in the return sec_6501 c the additional three years is necessary because the commissioner is at a special disadvantage to discover an omission of items from a return as opposed to including items that reduce taxable_income see 357_us_28 417_f2d_991 5th cir respondent concedes that he issued the fpaa after the general 3-year assessment periods expired respondent argues this court maintains jurisdiction because a basis overstatement by the partnership extends the period for assessing tax under either section c or sec_6501 respondent admits there was no such omission in the partnership’s tax_return for but claims that uta management omitted an item from gross_income by overstating the basis of its investment in the partnership by dollar_figure he therefore argues the fpaa was timely because the alleged overstated basis on uta management’s return extended the limitations_period for assessing an income_tax deficiency against mr morgan the sole shareholder of uta continued regulations provide that the item is more appropriately determined at the partnership level than at the partner level see sec_6231 see also sec_301_6231_a_3_-1 proced admin regs management to six years petitioner counters that 128_tc_207 controls this case and asserts that even if uta management’s basis was overstated that alone is not an omission from gross_income we have held that a basis overstatement is not an omission from gross_income see id pincite in bakersfield we applied the supreme court’s holding in colony inc v commissioner supra and stated that the extended limitations_period applies where specific income receipts have been ‘left out’ in the computation of gross_income and not when an understatement of gross_income resulted from an overstatement of basis bakersfield energy partners lp v commissioner supra pincite paraphrasing colony inc v commissioner supra the court_of_appeals for the ninth circuit affirmed our opinion in bakersfield f 3d pincite the court_of_appeals_for_the_federal_circuit also recently held that colony controlled the disposition of a sec_6501 case involving a basis overstatement 573_f3d_1362 fed cir see also intermountain ins serv of vail llc v commissioner tcmemo_2009_195 beard v commissioner tcmemo_2009_184 these cases have all concluded that mere overstatement of basis does not trigger the extended period of limitations respondent relies on 392_f2d_680 5th cir the fifth circuit_court of appeals in phinney found that the 6-year period of limitations applied to a fiduciary income_tax return on which the nature of an item_of_income was misstated the commissioner was at a disadvantage identifying the error in the reporting of the transaction in issue in phinney because the fiduciary tax_return listed the item_of_income without disclosing its receipt in an installment_sale phinney is not directly on point and does not persuade this court to overrule bakersfield respondent further argues that the supreme court holding in colony is limited to the context of trade_or_business income from the sale_of_goods or services respondent asserts that colony should not apply because petitioner was not in the trade_or_business of selling partnership interests this court rejected the same argument in bakersfield neither the language nor the rationale of colony can be limited to the sale_of_goods or services by a trade_or_business bakersfield energy partners lp v commissioner t c pincite finally respondent argues that the court should focus on the definition of the phrase gross_income not on the definition of the word omits when interpreting the phrase omits_from_gross_income the supreme court however attached importance to the word omits in determining whether the limitations_period should be extended see colony inc v commissioner supra pincite this court finds no omission from gross_income such as would trigger an extended period for assessment we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit we conclude that neither the partnership nor any of its partners omitted gross_income from a return so as to make applicable the extended assessment_period of section c or sec_6501 we therefore find that the limitations_period for assessing tax against petitioner has expired an appropriate order and decision will be entered for petitioner
